In the

    United States Court of Appeals
                For the Seventh Circuit
No. 12‐2540

LOUIS CAPRA,
                                                Plaintiff‐Appellant,

                                v.


COOK COUNTY BOARD OF REVIEW et
al.,
                                             Defendants‐Appellees.

       Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
       No. 11 CV 04028 — Sharon Johnson Coleman, Judge. 
                                  
Nos. 12‐2848 and 12‐3116

SATKAR HOSPITALITY, INC. et al.,
                                                     Plaintiffs‐Appellees, Cross‐Appellants,

                                                             v.


LARRY R. ROGERS et al.,
                                                                     Defendants, Cross‐Appellees,

                                                               and


COOK COUNTY BOARD OF 
REVIEW et al.,
                                                                             Defendant‐Appellant.

                 Appeals from the United States District Court for the 
                    Northern District of Illinois, Eastern Division.
                  No. 10 CV 06682 — Matthew F. Kennelly, Judge. 


            ARGUED JUNE 4, 2013 — DECIDED AUGUST 21, 2013


       Before FLAUM, SYKES, and HAMILTON, Circuit Judges.
    HAMILTON,  Circuit  Judge.  These  appeals  present  issues
concerning local taxpayers’ ability to sue local tax officials for
alleged federal constitutional violations. Both cases stem from
news reports in 2009 claiming that then‐Illinois State Represen‐
tative Paul Froehlich had offered property tax reductions to his
constituents and implying that he received campaign contribu‐
tions  and  political  support  in  exchange.  The  news  reports
claimed that Rep. Froehlich arranged for many of his constitu‐
Nos. 12‐2540, 12‐2848, and 12‐3116                                3

ents’  property  taxes  to  be  reduced  on  appeal  to  the  Cook
County  Board  of  Review.  The  plaintiffs  in  these  two  cases,
Louis Capra and Satkar Hospitality (and two of its owners),
had  appealed  their  property  tax  assessments  and  had  won
such reductions on appeal. After several news reports high‐
lighted the potential impropriety of their reductions, though,
both  were  called  back  before  the  Board  of  Review  and  the
Board reversed both reductions. 
    Capra and Satkar Hospitality filed these separate federal
lawsuits  against  the  Cook  County  Board  of  Review  and  its
individual members and staff alleging several constitutional
violations.  We  address  the  two  cases  together  because  the
issues involved are so similar. As both district courts held, the
individual  defendants are entitled  to  absolute quasi‐judicial
immunity and the Board itself is not. We conclude, however,
that  the  damages  claims  against  the  Board  cannot  proceed.
They are not cognizable in federal courts under Fair Assessment
in Real Estate Assʹn v. McNary, 454 U.S. 100, 116 (1981), which
requires federal courts to abstain in suits for damages under
42 U.S.C. § 1983 challenging state and local tax collection, at
least where an adequate state remedy is available, as it is here.
I.  Factual and Procedural Background
    In  April  and  May  2009,  a  political  blog  and  a  Chicago
television station began reporting on Illinois State Rep. Paul
Froehlich. The reports suggested that Rep. Froehlich offered
his constituents reductions in their county property taxes in
exchange  for  political  favors.  A  companion  appeal,  Satkar
Hospitality v. Fox Television Stations, Inc., No. 11‐3572, addresses
the content of the reports in greater detail, but here it suffices
4                            Nos. 12‐2540, 12‐2848, and 12‐3116

to say that the reports at least implied that Rep. Froehlich had
handled his constituents’ property tax appeals in a way that
consistently resulted in tax reductions, and that he had done so
in  exchange  for  political  favors  and  support.  The  reports
specifically  highlighted  Satkar  Hospitality,  reporting  that  it
and  its  owners  had  donated  thousands  of  dollars  worth  of
hotel rooms to Froehlich’s campaign. 
    Both plaintiffs here, Satkar Hospitality and Louis Capra,
appealed their property tax assessments for the years 2007 and
2008 and won reductions. But in June 2009, after the publicity
about Rep. Froehlich, both were called back before the Board
of Review for new hearings. Both plaintiffs’ complaints allege
that in these second hearings, the Board inquired not into the
value of their properties but into the nature of their relation‐
ships with Rep. Froehlich. The Board rescinded the reductions
for  both  plaintiffs.  Plaintiffs  allege  that  the  Board,  when
questioned about its actions, claimed that “we can do anything
we want.”
    The plaintiffs filed these federal lawsuits against the Board
itself as well as its three commissioners (Larry Rogers, Joseph
Berrios, and Brendan Houlihan), its chief deputy commissioner
(Scott Guetzow), and its first assistant commissioners (Thomas
Jaconetty and John Sullivan). Both complaints allege that the
Board  and  its  commissioners  and  staff  (the  “individual
defendants”) violated the plaintiffs’ right to equal protection
by singling them out for their association with Rep. Froehlich,
their  right  to  due  process  by  arbitrarily  rescinding  their
reductions without a fair hearing, and their First Amendment
rights by retaliating against them based on their political ties
to Rep. Froehlich. Both plaintiffs also allege that any appeal
Nos. 12‐2540, 12‐2848, and 12‐3116                                             5

available to them from the Board’s decisions would not satisfy
due process. They allege that their appeals before the state tax
appeal board are “red‐flagged” and could take seven to eight
years  to  decide.  They  also  allege  that  appeal  to  the  Cook
County  Circuit  Court  would  not  provide  impartial  review
because  judges  in  that  court  are  slated  for  election  by  the
county Democratic Party, of which two individual defendants
are leaders.1
   In the Satkar Hospitality case, the district court denied the
defendants’ motion to dismiss for failure to state a claim but
granted the individual defendants’ motion to dismiss on the
ground that they are absolutely immune because their work
reviewing tax appeals is quasi‐judicial. Satkar Hospitality Inc. v.
Cook County Bd. of Review, 819 F. Supp. 2d 727 (N.D. Ill. 2011).
As the sole remaining defendant, the Board moved for judg‐
ment on the pleadings under Federal Rule of Civil Procedure
12(c), arguing that it is entitled to either the same quasi‐judicial
absolute immunity as the individual defendants or Eleventh
Amendment sovereign immunity. The district court denied the
motion,  finding that the  Board,  as a  municipal entity, is not
entitled  to  quasi‐judicial  absolute  immunity  and  that  the
Eleventh Amendment does not apply because the Board is a
county  entity  operating  independently  of  the  state  treasury.
Satkar  Hospitality  Inc.  v.  Cook  County  Bd.  of  Review,  No.  10  C
6682, 2012 WL 3151376 (N.D. Ill. Aug. 2, 2012). The plaintiffs

1
   The Satkar Hospitality complaint also included as defendants the local
television station, political blog, and reporters and staff members of both,
and alleged defamation and false light claims under Illinois law. The appeal
from  dismissal  of  those  counts  is  pending  in  Satkar  Hospitality  v.  Fox
Television Stations, Inc., No. 11‐3572.
6                             Nos. 12‐2540, 12‐2848, and 12‐3116

appealed the district court’s finding of absolute immunity for
the  individual  defendants.  The  Board  cross‐appealed  the
district  court’s  finding  that  the  Board  was  not  entitled  to
absolute immunity. We have jurisdiction because the district
court properly certified its dismissal of the individual defen‐
dants as a final judgment under Federal Rule of Civil Proce‐
dure  54(b),  and  the  Board’s  appeal  from  the  denial  of  its
immunity  defense  is  appealable  under  the  collateral  order
doctrine.  See  Behrens  v.  Pelletier,  516  U.S.  299,  307  (1996);
Nixon v. Fitzgerald, 457 U.S. 731, 742–43 (1982).
    In  the  Capra  case,  the  district  court  also  found  that  the
individual defendants were entitled to quasi‐judicial absolute
immunity but that the Board was not. Capra v. Cook County Bd.
of Review, No. 11‐cv‐4028, 2012 WL 1969393 (N.D. Ill. May 30,
2012). The district court in Capra, however, dismissed the entire
case, holding that Capra had failed to state a claim against the
Board for  a violation of his  equal  protection or due process
rights.  (Capra  had  conceded  the  First  Amendment  claim.
Unlike the Satkar plaintiffs, he never had any contact with Rep.
Froehlich and had not contributed to his campaign.) Capra has
appealed the final judgment against him.
II.  Analysis
   These section 1983 actions for damages against the Board
and its members and staff face obstacles they cannot overcome.
We  begin  by  explaining  why  the  individual  defendants  are
entitled to quasi‐judicial absolute immunity. We then explain
why  the  Board  itself  is  not  entitled  to  the  same  absolute
immunity but that the damages claims against the Board itself
must be dismissed without prejudice based on comity concerns
Nos. 12‐2540, 12‐2848, and 12‐3116                                           7

under Fair Assessment in Real Estate Assʹn v. McNary, 454 U.S.
100 (1981). We conclude with a brief discussion of the pleading
requirements for plaintiff Capra’s claims against the Board.2
    A.  Quasi‐Judicial Absolute Immunity for Individual Defendants
     “Absolute  immunity  is  available  to  members  of  quasi‐
judicial adjudicatory bodies when they perform duties that are
functionally comparable to those of a judicial officer,” regard‐
less of the identity of the actor. Tobin for Governor v. Illinois State
Bd. of Elections, 268 F.3d 517, 521 (7th Cir. 2001), citing Butz v.
Economou,  438  U.S.  478,  512‐13  (1978).  Both  district  courts
found that the individual defendants—the members and staff
of the Board of Review—are entitled to such absolute immu‐
nity.  The  district  courts  followed  our  decision  on    the  same
question  with  regard  to  individual  members  of  a  different
Illinois  county’s  Board  of  Review.  In  Heyde  v.  Pittenger,
633  F.3d  512  (7th  Cir.  2011),  we  affirmed  a  district  court’s
dismissal of a similar section 1983 suit, alleging equal protec‐
tion,  due  process,  and  retaliation  claims  against  individual
members of the Tazewell County Board of Review. We found
that  those  individual  defendants  were  entitled  to  absolute
immunity based on their quasi‐judicial functions. Id. at 516–19. 
   We  considered  the  function  and  role  of  the  Tazewell
County Board of Review in light of the six factors for analyzing
quasi‐judicial  immunity  articulated  in  Butz:  (1)  the  need  to

2
   In Satkar Hospitality, the Board argued before the district court that the
Rooker‐Feldman  doctrine  barred  subject  matter  jurisdiction  and  that  the
Board was protected by Eleventh Amendment sovereign immunity. The
district  court  correctly  rejected  both  arguments,  which  have  not  been
renewed on appeal.
8                               Nos. 12‐2540, 12‐2848, and 12‐3116

assure that the individual can perform her functions without
harassment or intimidation; (2) the presence of safeguards that
reduce the need for damages actions as a means for controlling
unconstitutional  conduct;  (3)  the  insulation  from  political
influence; (4) the importance of precedent; (5) the adversarial
nature  of  the  process;  and  (6)  the  correctability  of  error  on
appeal. See id. at 517, citing Butz, 438 U.S. at 512. We observed
that  the  Board’s  hearing  process  was  similar  to  a  judicial
proceeding—with notice and the opportunity to be heard and
to  present  evidence—as  laid  out  by  the  Board’s  governing
statute.  Id.  at  518;  35  Ill.  Comp.  Stat.  §  200/16‐10  (board  has
power to “summon any assessor, deputy, or other person to
appear  before  it  to  be  examined  under  oath  concerning  the
method by which any evaluation has been ascertained, and its
correctness”); §§ 200/16‐25, ‐30, ‐35 (requiring notice in writing
to taxpayer and opportunity to be heard). We also observed
that the Board’s function of reviewing property assessments
warranted insulation from harassment or intimidation because
it was “inherently controversial and likely to result in disap‐
pointed parties and, unless checked, a multitude of lawsuits.”
Heyde, 633 F.3d at 519. Finally, we observed that Illinois law
provided adequate opportunity to appeal from an unfavorable
Board decision, noting that taxpayers may appeal as a matter
of right to the Property Tax Appeal Board, whose decisions are
appealable to Illinois state courts of general jurisdiction. Id. 
    Heyde controls here. The Tazewell County Board of Review
serves the same function as the Cook County Board of Review,
just in a different county. The Boards are defined and governed
Nos. 12‐2540, 12‐2848, and 12‐3116                                              9

by parallel Illinois statutes.3 The plaintiffs offer no convincing
argument for distinguishing Heyde. They argue that the Board
in Heyde actually did an investigation and provided its reasons
and rationale for its ruling, whereas the Board here allegedly
made its decisions before the taxpayers’ respective hearings.
But  the  actual  conduct  or  alleged  wrongdoing  of  an  official
acting in a quasi‐judicial capacity does not temper the protec‐
tion of absolute immunity. See Tobin for Governor, 268 F.3d at
524 (“judicial officers are entitled to that immunity even when
they act in error, maliciously, or in excess of their authority”).
That is the rule because “the threat of being subjected to any
litigation impedes the officers’ ability to engage in independent
and  fearless  decision‐making.”  Id.  We  find  no  reason  to
question  Heyde.  The  individual  defendants  are  entitled  to
quasi‐judicial absolute immunity.
    B. No Absolute Immunity for the Board of Review
    The Cook County Board of Review argues that it should
also be entitled to the same quasi‐judicial absolute immunity
since it performs the same functions. Unlike individuals sued
in their individual capacities, though, municipal entities are
not entitled to absolute immunity. The Supreme Court made
this quite clear in Monell v. Department of Social Services:
      we express no views on the scope of any municipal
      immunity beyond holding that municipal bodies sued
3
   The Tazewell Board is governed by sections 200/16‐20 through 200/16‐90
of chapter 35 of the Illinois code, which apply to counties with fewer than
3,000,000  residents.  The  Cook  County  Board  is  governed  by  sections
200/16‐95 through 200/16‐155, which apply to the only county with more
than  3,000,000  residents.  The  language  is  not  identical,  but  the  powers,
duties, and required procedures are equivalent.
10                             Nos. 12‐2540, 12‐2848, and 12‐3116

     under § 1983 cannot be entitled to an absolute immunity,
     lest our decision that such bodies are subject to suit
     under § 1983 “be drained of meaning.”
436 U.S. 658, 701 (1978) (emphasis added), quoting Scheuer v.
Rhodes, 416 U.S. 232, 248 (1974).
     We have followed this directive and held consistently that
municipal entities are not entitled to absolute immunity even
where the entity’s officers are entitled to immunity. In Reed v.
Village of Shorewood, 704 F.2d 943 (7th Cir. 1983), we held that
a village mayor who served as local liquor commissioner was
entitled to quasi‐judicial absolute immunity, but the immunity
did not extend to the village itself. Id. at 953. We reasoned that
the  rationale  of  Owen  v.  City  of  Independence,  445  U.S.  622
(1980),  which  declined  to  afford  qualified  immunity  to  a
municipality despite the good faith of its individual officers,
should  apply  with  as  much  force  to  legislative  and  judicial
officers and did not extend to the village the absolute judicial
and legislative immunity we afforded to its mayor and trustees
as  individuals.  Reed,  704  F.2d  at  953  (“[T]he  municipality’s
liability  for  such  acts  extends  to  acts  for  which  the  policy‐
making officials themselves might enjoy absolute immunity
because the acts were legislative or judicial in character.”).
    More  recently,  we  explained  in  Hernandez  v.  Sheahan,
455 F.3d 772 (7th Cir. 2006), that “units of government are not
entitled to immunity in suits under § 1983,” in part because
immunities  are  “personal  defenses  designed  to  protect  the
finances of public officials whose salaries do not compensate
them  for  the  risks  of  liability,”  unlike  local  governments,
“which  can  tap  the  public  fisc.”  Id.  at  776  (finding  city  and
Nos. 12‐2540, 12‐2848, and 12‐3116                                              11

sheriff’s  department  not  entitled  to  quasi‐judicial  immunity
from § 1983 suit).4
    The Board points to no examples of a circuit court applying
absolute immunity to a municipal entity, and we have found
none. Most of the cases it cites involved state entities, which
frequently will be protected from suit by Eleventh Amendment
sovereign  immunity  or  its  statutory  parallel  under  Will  v.
Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989) (holding
that states and state officials sued in official capacities are not
“persons” who can be sued under § 1983). See, e.g., Olsen v.
Idaho State Bd. of Med., 363 F.3d 916, 924–26 (9th Cir. 2004) (state
medicine  and  professional  discipline  boards;  court  did  not
address  why  the  state  boards  were  entitled  to  the  same
immunity as their members and staff); Goluszek v. H.P. Smith

4
   Other circuits have held similarly that municipal entities are not entitled
to the immunities that protect their officers. See Bass v. Attardi, 868 F.2d 45,
51  (3d  Cir.  1989)  (per  curiam)  (city  planning  board,  “as  a  governmental
entity has no immunity whatsoever” against damages suit under § 1983);
Aitchison v. Raffiani, 708 F.2d 96, 100 (3d Cir. 1983) (in suit under § 1983,
“liability  against  the  municipality  is  not  precluded  simply  because  the
defendants  were  found  immune  in  their  individual  capacities”);
Hernandez  v.  City  of  Lafayette,  643  F.2d  1188,  1196  (5th  Cir.  1981)  (“We
consider  the  Supreme  Court’s  decision  in  Owen  and  its  caveat  in  Lake
Country Estates to be dispositive of the cityʹs argument and hold that the
City of Lafayette is not entitled to a legislative immunity from damages
under  §  1983  in  connection  with  its  zoning  regulations.”);  cf.  Turner  v.
Houma Mun. Fire and Police Civil Serv. Bd., 229 F.3d 478, 483–486 (5th Cir.
2000) (affirming denial of absolute quasi‐judicial immunity for individuals
in official capacity and municipal fire and police board, as “defenses such
as absolute quasi‐judicial immunity, that only protect defendants in their
individual capacities, are unavailable in official‐capacity suits[,]” which are
entitled to only the immunities that would apply to the entity). 
12                             Nos. 12‐2540, 12‐2848, and 12‐3116

Paper Co., No. 93 C 5329, 1993 WL 358160 (N.D. Ill. Sept. 14,
1993)  (Illinois  attorney  disciplinary  commission,  which  is  a
committee of the Illinois Supreme Court); Tate v. Nevada Bd. of
Med.  Examiners,  No.  2:11‐CV‐1613  JCM  (VCF),  2011  WL
5101987 (D. Nev. Oct. 26, 2011) (state board of medical examin‐
ers;  in  brief  preliminary  injunction  opinion,  court  did  not
differentiate between board members and board itself), aff’d,
Tate v. Neyland, 485 F. App’x 861 (9th Cir. 2012).
    The Board also cites a district court opinion from Louisiana
that  extended  absolute  quasi‐judicial  immunity  to  a  city
alcohol control board, but the Fifth Circuit later interpreted the
case as finding only immunity only for individual defendants.
Compare Brossette v. City of Baton Rouge, 837 F. Supp. 759, 763
(M.D. La. 1993), aff’d, 29 F.3d 623 (5th Cir. 1994) (per curiam),
with Turner v. Houma Mun. Fire & Police Civil Serv. Bd., 229 F.3d
478,  485  &  n.13  (5th  Cir.  2000)  (clarifying  that  Brossette  and
other  cases’  possible  extension  of  immunity  to  municipal
entities was necessarily limited to individual capacity claims
because a “grant of official‐capacity immunity would also have
barred  the  claim  against  the  city,  contrary  to  Monell  and  its
progeny”). Whatever the district court in Brossette might have
intended, the Fifth Circuit’s clarification in Turner was certainly
correct. The Board also cites Crenshaw v. Baynerd, 180 F.3d 866
(7th Cir. 1999), and Thompson v. Duke, 882 F.2d 1180 (7th Cir.
1989), for broad language that quasi‐judicial immunity applies
to agencies, but  in both  cases  the language referred  to state
entities that were not even parties to the suits. 
   Given  Monell  and  the  history  of  the  Civil  Rights  Act,
extending absolute  immunity to the Board here would  be a
dramatic expansion of immunity that would severely limit the
Nos. 12‐2540, 12‐2848, and 12‐3116                                 13

scope  of  section  1983  further  than  Congress  intended  and
further than the Supreme Court ever has. Insulating municipal‐
ities from suit on a theory of quasi‐judicial immunity when a
policy, custom, or policymaker has violated the Constitution
would,  as  the  Supreme  Court  noted  in  Monell,  drain  that
important decision of its meaning. 436 U.S. at 701. The Board
is not protected by quasi‐judicial absolute immunity.
   C.  Comity
       1. The General Rule of Abstention
    There is, however, another narrower reason that these suits
cannot proceed against the Board itself. In Fair Assessment in
Real Estate Assʹn v. McNary, 454 U.S. 100 (1981), the Supreme
Court relied on principles of comity to erect a high barrier to
section 1983 damages suits against state and local tax systems
such  as  this.  In  Fair  Assessment,  taxpayers  sued  county  and
state  tax  officials  claiming  that  certain  taxing  practices  de‐
prived them of equal protection and due process. The Court
considered  whether  such  a  suit  could  be  entertained  by  a
federal court at all, acknowledging the tension between section
1983,  which  provides  broadly  for  suits  under  federal  law
against state and local governments and employees, and the
Tax  Injunction  Act,  28  U.S.C.  §  1341,  which  forbids  federal
courts from enjoining or interfering with the collection of state
taxes. The Court ultimately concluded that the principles of
comity  and  federalism  underlying  the  Tax  Injunction  Act
should apply, and the Court held that “taxpayers are barred by
the principle of comity from asserting § 1983 actions against
the validity of state tax systems in federal courts.” Fair Assess‐
ment,  454  U.S.  at  116.  Instead,  taxpayers  alleging  that  their
14                                  Nos. 12‐2540, 12‐2848, and 12‐3116

federal rights have been violated by state or local tax practices
must first seek relief through the available state remedies, as
long as those remedies are “plain, adequate, and complete.”
Id.5
    Like the Tax Injunction Act, this comity doctrine “serves to
minimize the frictions inherent in a federal system of govern‐
ment”  and  embodies  longstanding  “federal  reluctance  to
interfere  with  state  taxation.”  Empress  Casino  Joliet  Corp.  v.
Balmoral Racing Club, Inc., 651 F.3d 722, 725 (7th Cir. 2011) (en
banc); see also National Private Truck Council, Inc. v. Oklahoma
Tax  Commʹn,  515  U.S.  582,  589–90  (1995)  (extending  Fair
Assessment to hold that plaintiffs cannot seek declaratory or
injunctive relief against state taxes in state courts under § 1983
where state law provides an adequate legal remedy).
    Fair  Assessment  has  been  applied  consistently  to  bar
plaintiffs  from  bringing  section  1983  suits  challenging  the
validity or imposition of state and local taxes in federal courts
unless the available state remedies for those injuries are not
adequate,  plain,  and  complete.  In  Werch  v.  City  of  Berlin,

5
   The parties did not raise or address Fair Assessment in the district courts
or  in  this  court.  We  raised  the  issue  at  oral  argument  and  ordered  the
parties to file post‐argument briefs addressing the case. We view abstention
under Fair Assessment as comparable to other abstention doctrines rooted
in federalism concerns, which an appellate court may raise even if it is not
a jurisdictional issue that must be raised. See Intʹl Coll. of Surgeons v. City of
Chicago, 153 F.3d 356, 360 (7th Cir. 1998) (Pullman and Burford abstention);
Barichello  v.  McDonald,  98  F.3d  948,  955  (7th  Cir.  1996)  (all  abstention
doctrines); Waldron v. McAtee, 723 F.2d 1348, 1351 (7th Cir. 1983) (Pullman
abstention). Also, our opinion in Heyde, which was addressed in detail in
the district courts in both cases, discussed and applied Fair Assessment in a
very similar case.  See 633 F.3d at 519–22. 
Nos. 12‐2540, 12‐2848, and 12‐3116                                              15

673 F.2d 192 (7th Cir. 1982), we considered a section 1983 suit
for injunctive relief and damages against the city of Berlin, its
Common Council and Board of Review, and several individual
city officials alleging that the city’s tax on the plaintiff’s farm
equipment denied him equal protection of the law. We found
that the district court could not consider the plaintiff’s claims:
“Principles  of  comity  bar  a  taxpayer  from  contesting  the
validity of a state tax in a section 1983 damage action,” and
Wisconsin state law provided “plain, adequate, and complete”
remedies for his claim. Id. at 194–95.6 See also Kerns v. Dukes,
153  F.3d  96,  101–03  (3d  Cir.  1998)  (suit  against  county  tax
officials  and  state  environmental  agencies  alleging  change
requiring property owners to join local sewer system, which
imposed fees and service charges, was barred by Fair Assess‐
ment  and  the  Tax  Injunction  Act  because  suit  essentially
challenged  a  state  and  local  tax  and  Delaware  provided
6
    In Werch we said that the court lacked “jurisdiction” to hear such a claim,
but  the  Supreme  Court  has  not  been  clear  on  whether  Fair  Assessment
removes such suits from federal court jurisdiction or rather precludes courts
from  hearing  certain  cases  even  though  they  might  fall  within  their
jurisdiction. Compare Hibbs v. Winn, 542 U.S. 88, 107 n.9 (2004) (noting that
Fair Assessment “preclude[d] original federal‐court jurisdiction only when
plaintiffs have sought district‐court aid in order to arrest or countermand
state tax collection”), with Levin v. Commerce Energy, Inc., 560 U.S. 413, —,
130  S.  Ct.  2323,  2330  (2010)  (citing  Fair  Assessment  for  proposition  that
“comity  doctrine  counsels  lower  federal  courts  to  resist  engagement  in
certain cases falling within their jurisdiction”). Since Werch, the Supreme
Court has been more precise in narrowing the scope of truly jurisdictional
doctrines. See generally Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 160–61
(2010); Arbaugh v. Y&H Corp., 546 U.S. 500, 510–16 (2006). In light of the
Supreme Court’s more recent decisions, the better understanding is that Fair
Assessment presents not a mandatory jurisdictional limit but a prudential
comity issue that the court may raise itself.
16                            Nos. 12‐2540, 12‐2848, and 12‐3116

adequate  remedies).  Our  decision  in  Heyde  v.  Pittenger  is
directly  relevant  on  this  point,  too.  There,  after  finding  the
individual defendants were absolutely immune, we applied
this doctrine of comity and abstention to affirm dismissal of the
remaining equal protection and due process claims against the
county board of review itself. 633 F.3d at 520–21.
    Capra and Satkar Hospitality’s lawsuits fall squarely within
the rule of Fair Assessment. The plaintiffs challenge the applica‐
tion of a local tax under section 1983 on federal constitutional
grounds. We must abstain from considering the claims unless
the  available  state  remedies  are  not  adequate,  plain,  and
complete.
       2. The Exception to Abstention
   After  we  raised  the  Fair  Assessment  abstention  problem,
plaintiffs  argued  that  their  cases  fall  within  the  exception
because  there  are  no  “adequate,  plain,  and  complete”  state
remedies available to them. We disagree.
    In  determining  whether  available  state  remedies  are
“adequate, plain, and complete” for purposes of Fair Assess‐
ment,  we  have  used  the  comparable  standard  from  the  Tax
Injunction Act, which bars federal courts from enjoining state
taxes  where  a  “plain,  speedy  and  efficient”  state  remedy  is
available. 28 U.S.C. § 1341. See Werch, 673 F.2d at 194–95; see
also Lawyer v. Hilton Head Pub. Serv. Dist. No. 1, 220 F.3d 298,
304–06 (4th Cir. 2000) (relying on language from section 1341
cases to explicate the “plain, adequate, and complete” excep‐
tion under Fair Assessment); Kerns, 153 F.3d at 101 (where both
section  1341  and  Fair  Assessment  applied,  court  considered
whether  state  remedies  were  “plain,  speedy  and  efficient”).
Nos. 12‐2540, 12‐2848, and 12‐3116                                17

Thus, we take guidance from both comity and Tax Injunction
Act case law in determining whether available state remedies
are so flawed as to allow plaintiffs to avoid the Fair Assessment
abstention doctrine.
    State  remedies  are  “plain,  speedy  and  efficient”  if  they
provide the taxpayer with a “full hearing and judicial determi‐
nation  at  which  she  may  raise  any  and  all  constitutional
objections to the tax.” Rosewell v. LaSalle Nat’l Bank, 450 U.S.
503, 514 (1981) (internal quotations omitted). A state remedy is
not deficient merely because it will not result in the taxpayer’s
desired  outcome.  The  analysis  focuses  on  whether  the  state
court remedy “meets certain minimal procedural criteria.” Id. at
512  (reversing  our  circuit’s  decision  that  had  allowed  case
challenging Cook County property tax assessments to proceed
under  federal  Constitution);  accord,  Huber  Pontiac,  Inc.  v.
Whitler, 585 F.2d 817, 821 (7th Cir. 1978) (finding Illinois courts
afforded  a  “viable  method  of  contesting”  state  tax  hearing
procedures  and  noting  that  “[m]ere  futility  of  state  court
proceedings  does  not  allow  a  federal  court  to  ignore  the
explicit  prohibitions  of  Section  1341”).  The  focus  is  on  the
procedural sufficiency of state remedies, not their substantive
outcomes. Rosewell, 450 U.S. at 512 (in past analyses of “plain,
speedy and efficient” language from section 1341, “the Court
has emphasized a procedural interpretation in defining both the
entire phrase and its individual word components”).
    Under Illinois law, taxpayers dissatisfied with a decision of
a county Board of Review have two options for appeal. They
can either appeal to the Property Tax Appeal Board (PTAB),
35 Ill. Comp. Stat. § 200/16‐160, or file a tax objection complaint
directly  with  a  county  circuit  court,  §  200/23‐15.  See  also
18                                  Nos. 12‐2540, 12‐2848, and 12‐3116

Millennium Park Joint Venture, LLC v. Houlihan, 948 N.E.2d 1,
10–11 (Ill. 2010). If they select the PTAB route, they can appeal
the  PTAB’s  decision  directly  to  Illinois  state  courts.  35  Ill.
Comp. Stat. § 200/16‐195. Although the PTAB is not expressly
authorized to consider claims beyond objections to assessment
values, we have found no provision in its authorizing statute
or  regulations  precluding  it  from  doing  so.7  And  before  the
PTAB,  taxpayers  may  supplement  the  record  with  evidence
beyond what was before the Board of Review. § 200/16‐180 (“A
party  participating  in  the  hearing  before  the  Property  Tax
Appeal Board is entitled to introduce evidence that is other‐
wise  proper and admissible without regard to whether that

7
   The regulations provide in part: “The Property Tax Appeal Board may
consider appeals based upon contentions of law. Such contentions of law
must be concerned with the correct assessment of the subject property. If
contentions of law are raised, the party shall submit a brief in support of his
position.” 86 Ill. Admin. Code § 1910.65(d). The second sentence of that
provision could be interpreted as allowing constitutional challenges to the
Board of Review procedures used to determine the “correct assessment,”
or perhaps might be interpreted more narrowly. We have found no Illinois
case law that would bar the PTAB from considering such challenges. We
recognize  that  the  Supreme  Court  has  said  on  several  occasions  that
uncertainty surrounding the scope of a state remedy “may make it less than
‘plain.’” See Rosewell, 450 U.S. at 517, citing Tully v. Griffin, Inc., 429 U.S. 68,
76  (1976)  (dictum),  citing  in  turn  Township  of  Hillsborough  v.  Cromwell,
326 U.S. 620, 625 (1946) (state remedies were at best speculative where long
line of state supreme court precedents barred effective relief). Whatever the
scope of this uncertainty exception might be, any uncertainty surrounding
the  scope  of  the  PTAB’s  powers  could  not  overcome  the  federal‐court
barrier here because the state courts will ultimately have jurisdiction to hear
and decide the constitutional challenges plaintiffs contemplate. See Rosewell,
450 U.S. at 517 (“There is no question that under the Illinois procedure, the
court will hear and decide any federal claim.”).
Nos. 12‐2540, 12‐2848, and 12‐3116                                19

evidence has previously been introduced at a hearing before
the board of review of the county.”).
    Thus,  through  either  the  PTAB  or  the  circuit  courts,  any
statutory or constitutional claims can be heard by a state court
of general jurisdiction and can be appealed through the Illinois
court system to the Illinois Supreme Court and the Supreme
Court of the United States. In Heyde we found that these appeal
procedures were adequate for Fair Assessment purposes, noting
that  we  “have  continually  found  that  the  available  state
procedures for challenging the Illinois tax system are accept‐
able” under Fair Assessment. 633 F.3d at 520 (collecting cases).
   Despite these precedents, plaintiffs maintain that appeals
through the PTAB and directly to the circuit courts are proce‐
durally inadequate. They argue that the entire Cook County
judiciary  “could  not  adequately  hear  these  specific  cases”
because  the  cases  are  highly  political  and  “against  the  man
who selected the majority of the county judiciary,” referring to
defendant Joseph Berrios. Pl. Supp. Br. 8. They refer to Berrios
and  his  “cohorts  on  the  Board  of  Review”  as  “corrupt
‘Chicago‐style’ politicians” whose property tax decisions were
so “brazenly and  openly”  political that “to  expect the Cook
County judiciary to treat [the decisions] as anything other than
a political hot potato is naïve.” Id. at 8–9.
    The federal Constitution does not prohibit popular election
of state court judges. Plaintiffs’ argument amounts in essence
to an argument that some issues and claims are, as a matter of
federal  constitutional  law,  simply  too  hot  for  elected  state
judges  to  handle  fairly.  To  accept  this  theory  would  both
accept  an  extraordinary  expansion  of  federal  power  and
20                            Nos. 12‐2540, 12‐2848, and 12‐3116

endorse a sweeping condemnation of the state judiciary. We
reject plaintiffs’ theory. Where there are corrupt or incompe‐
tent  individuals,  there  are  remedies.  If  plaintiffs  find  them‐
selves before a Cook County circuit judge who they believe has
too close ties to the Board, Illinois law provides a procedural
mechanism to substitute judges. See 735 Ill. Comp. Stat. § 5/2‐
1001(a)(2)‐(3), (c) (parties entitled to one substitution of a judge
as  matter  of  right  and  may  request  substitution  for  cause,
possibly  to  different  county).  Thus,  we  see  no  procedural
inadequacy with a direct appeal to the state courts: Illinois law
provides  ample  opportunity  for  plaintiffs  to  receive  a  fair
hearing before a Cook County circuit judge, and plaintiffs can
appeal an adverse circuit court decision through the Illinois
court system.
   But plaintiffs did not appeal directly to the circuit courts.
They chose instead the option of appealing to the PTAB. They
argue that the PTAB also cannot provide a plain, adequate, and
complete  remedy  because  their  cases  with  the  PTAB  were
“red‐flagged,” will take too long to be decided, and will not be
reviewed de novo, but rather that the PTAB will “rubber stamp”
the Board’s decisions. We are not persuaded. 
   First, significant delay does not doom the adequacy of state
remedies. In Heyde we found that a delay of more than two
years alleged by the plaintiff did not render Illinois procedures
inadequate.  633  F.3d  at  521.  Relying  on  Rosewell,  where  the
Supreme Court found that delays in Illinois tax appeals were
not “outside the boundary” of a speedy remedy, 450 U.S. at
521, we held that, “while the delays in the Illinois system are
unfortunate,  this  case  fits  within  the  parameters  of  [Fair
Assessment]  and  our  previous  decisions.”  Heyde,  633  F.3d  at
Nos. 12‐2540, 12‐2848, and 12‐3116                                21

520–21.  The  same  is  true  here.  Briefing  before  the  PTAB
proceeded in a timely manner and was completed by late 2011.
The parties now wait for a hearing to be scheduled. This is not
the  seven‐  to  eight‐year  delay  plaintiffs  alleged  in  their
complaints. Even if it is“unfortunate,” it still falls within the
range considered acceptable in Rosewell and Heyde. Id. at 521.
    Second, plaintiffs allege that the PTAB is not an adequate
state  remedial  process  because  their  cases  have  been  “red‐
flagged.”  In  oral  argument  they  explained  that  by  “red‐
flagged” they mean that someone within the Board of Review
has been in contact with the PTAB and that nothing would be
done  to  change  the  Board’s  decisions.  We  do  not  know  the
factual basis for this allegation, but even if the PTAB affirms
the  Board’s  decisions  and  the  plaintiffs  can  show  that  was
because the cases were “red‐flagged” or otherwise the subject
of improper influence, further  appeal to Illinois state courts
will be available. See Huber Pontiac, 585 F.2d at 820–21 (avail‐
ability  of  appeal  through  Illinois  courts  and  ultimately  Su‐
preme Court of United States meant state remedies were plain,
speedy, and efficient where plaintiff alleged that tax hearing
officer was prejudiced by ex parte contacts with the state tax
department). We cannot say that the appeal procedure through
the PTAB is inadequate or incomplete because parties fear they
may be dissatisfied with the process and ultimate outcome.
     Plaintiffs  also  argue  that  PTAB  review  is  not  adequate
because it is only a “rubber stamp” for the Board. Pl. Supp. Br.
5.  They  point  to  provisions  of  the  relevant  regulations  that
place the burden of proof on the appealing property owner and
require  parties  to  prove  unequal  treatment  by  “clear  and
convincing evidence.” See 86 Ill. Admin. Code § 1910.63(e). By
22                            Nos. 12‐2540, 12‐2848, and 12‐3116

law  the  PTAB  is  required  to  review  appeals  de  novo.  35  Ill.
Comp. Stat. 200/16‐180 (“All appeals shall be considered de
novo  …  .”);  86  Ill.  Admin.  Code  §  1910.63(a)  (“Under  the
principles of a de novo proceeding, the Property Tax Appeal
Board shall not presume the action of the board of review or
the assessment of any local assessing officer to be correct.”). 
    The provisions plaintiffs cite do not address the standard of
review  but  set  out  a  burden‐shifting  procedure  for  PTAB
appeals. Contesting taxpayers must first provide evidence or
legal argument “sufficient to challenge the correctness of the
assessment,” and once they have done so, the Board is required
to provide evidence or legal argument “sufficient to support its
assessment.” See 86 Ill. Admin. Code § 1910.63(b)–(c). Plain‐
tiffs’ argument confuses the de novo standard of review with
the evidentiary burdens applicable in PTAB appeals. The fact
that the plaintiffs bear an evidentiary burden does not render
the  PTAB  appeal  process  inadequate  or  incomplete.  The
prospect  that  the  PTAB’s  decisions  on  the  merits  of  these
plaintiffs’  appeals  might  be  wrong  falls  well  short  of  any
showing that state remedies are inadequate.
     Even if these allegations about the adequacy and partiality
of  the  PTAB  and  the  Cook  County  circuit  courts  plausibly
affected the adequacy of those processes, they are premature.
Certainly, tax appeal procedures exist in Illinois, and we have
repeatedly  held  that  those  procedures  are  adequate  for
purposes  of  Fair  Assessment  and  the  Tax  Injunction  Act.  See
Heyde, 633 F.3d at 520 (collecting cases). Plaintiffs’ claim that
facially adequate procedures will not function adequately in
the  future  is  premature.  See,  e.g.,  Williamson  Cnty.  Regʹl
Planning Commʹn v. Hamilton Bank of Johnson City, 473 U.S. 172,
Nos. 12‐2540, 12‐2848, and 12‐3116                               23

195–97 (1985) (federal courts should abstain from considering
challenges  to  state  eminent  domain  proceedings  if  state
remedies have not been exhausted, in part because the claims
are not ripe as a prudential matter without state court exhaus‐
tion).
   Thus,  under  Fair  Assessment,  the  district  courts  in  these
cases were required to abstain from considering the merits of
plaintiffs’ claims for damages against the Board under section
1983 because the available state remedies were plain, adequate,
and complete.
   D.  Final Disposition
    Comity  requires  that  the  claims  against  the  Board  be
dismissed  without  prejudice,  i.e.,  without  a  ruling  on  the
merits.  This  ruling  therefore  should  not  bar  plaintiffs  from
raising any federal constitutional issues in their state proceed‐
ings to appeal their property tax assessments. On this topic, we
also note that the district court in Capra erred in applying too‐
stringent  pleading  requirements  for  a  class‐of‐one  equal
protection claim. The court found that Capra did not state such
a claim because he did not identify in his complaint similarly
situated properties that were not subject to the same (allegedly
improper) reductions.
    Plaintiffs alleging class‐of‐one equal protection claims do
not  need  to  identify  specific  examples  of  similarly  situated
persons in their complaints. As we explained in Geinosky v. City
of Chicago, 675 F.3d 743 (7th Cir. 2012):
       Even in a case where a plaintiff would need to
       identify a similarly situated person to prove his
24                                  Nos. 12‐2540, 12‐2848, and 12‐3116

         case, … we see no basis for requiring the plaintiff
         to identify the person in the complaint … . Rule
         8(a)(2) requires only “a short and plain statement
         of the claim showing that the pleader is entitled
         to  relief.”  Even  the  more  demanding  pleading
         requirements  under  Iqbal  and  Twombly  do  not
         require a plaintiff to identify specific compara‐
         tors in a complaint.
Id. at 748 n.3. Here the plaintiffs alleged in Satkar Hospitality
that  “[s]imilarly  situated  property  owners,  who  had  not
contributed to Rep. Froehlich, were not singled out thusly,”
Satkar Compl. ¶ 51, and in Capra, “[s]imilarly situated taxpay‐
ers  who  were  not  suspected  of  associating  with  Rep.  Paul
Froehlich were not denied the right to petition the Board of
Review.”  Capra  Compl.  ¶  41.  At  the  pleading  stage  these
allegations suffice.8




8
   We need not address the extent to which plaintiffs would need to provide
evidence of near‐exact similarly situated property owners after discovery.
But  the  question  is  an  open  and  interesting  one,  especially  in  light  of
Swanson  v.  City  of  Chetek,  where  we  reversed  summary  judgment  for  a
defendant  and  held  that  a  “clear  showing  of  animus,  absent  a  robust
comparison to a similarly situated individual, may sustain a class‐of‐one
equal  protection  claim.”  719  F.3d  780,  783,  785  (7th  Cir.  2013)  (where
plaintiff “identified his specific harasser, provided a plausible motive and
detailed a series of alleged actions by [the defendant] that appear illegiti‐
mate on their face”).
Nos. 12‐2540, 12‐2848, and 12‐3116                              25

III.  Conclusion
    In the Capra appeal, No. 12‐2540, we affirm the judgment.
The claims against the  individual defendants are dismissed
with  prejudice,  and  the  due  process  and  equal  protection
claims  against  the  Board  of  Review  are  dismissed  without
prejudice.  In  the  Satkar  Hospitality  appeals,  we  affirm  the
judgment in favor of the individual defendants in No. 12‐3116,
and remand for dismissal of the claims against the Board of
Review without prejudice in No. 12‐2848.